DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Priority
	This application claims priority from provisional application 61193396, filed 11/24/08.
Status of Claims
	Claims 1, 2, 4, 8-11, 13, 15-17, 19, 20, 32-35, and 38-49 are pending.
Claims 2, 8, 9, 11, 13, 15-17, 19, 20, 32-35, and 38-49 have been withdrawn.
	Claims 3, 5-7, 12, 14, 18, 21-31, 36, and 37 have been cancelled.

Election/Restrictions
Applicant elected Invention 1 (Apparatus) and Species 8 (Figures 6A-B) without traverse in the reply filed on 1/22/14.  
As explained in the office action mailed back on 06/02/2014, the elected embodiment is not directed at control units, sensors, etc. Therefore claims 38-49 have been withdrawn as being directed at non-elected embodiments such as those shown in Figure 4D. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frey et al. (Frey) USPN 4,932,969 in view of Timm USPN 6,206,924. 
Frey discloses the invention substantially as claimed being a joint endoprosthesis (Figures 1-2) comprising a ring defining an annular cavity, having a plurality of partitions for an incompressible fluid (Abstract) or polymer (silicone 3:1-9) medium. The ring is 
However, Frey does not disclose a central portion with a through hole.
	Timm teaches that it is old and well known in the art of spinal spacer implants that they can comprise continuous structure within the center (Figure 3) of the implant or to include a central opening (Figure 4) for the purpose of accommodating additional additives or structures.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant of Frey to include a central through opening as taught by Timm in order to accommodate natural bone structures and or fluids/drugs to promote healing.  
In regards to the claimed requirements for the placement of the implant within a patient's knee, the accommodation of 2 ligaments, corresponding shape to the menisci, and what portions of the bone the implant attaches to, these limitations are considered to be language defining the applicant’s intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case Frey discloses his implant is used as an intervertebral spacer and as a spacing prosthesis in other joints, such as the wrist.  Due to the materials and structure of the implant of Frey, it is fully capable of being implanted and used in the claimed manner.  Both the implant of Frey and that of the elected embodiment are simple oval shaped deformable sacks with a thickness less than their 

    PNG
    media_image1.png
    699
    972
    media_image1.png
    Greyscale

In regards to the requirement for the cushion to substantially have a size corresponding to the patient’s original menisci, the size of vertebra and menisci vary based on a patient’s age, sex, and general size of the patient.  Most notably the size variation of a young child’s bones compared to a large adult male is quite dramatic.  Additionally, the claims broadly require the cushion to only be “substantially” the size of the original corresponding menisci.  Therefore a vertebra implant made from the teachings of Frey as modified by Timm designed for an adult would match the size of a smaller female, .  


Response to Arguments
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive.
The applicant argues that a person skilled in the art knows that the size of a menisci is about twice the size of a vertebra.  The applicant supports this argument with links to two articles that talk about average dimensions of a group of patients.  However, the size of both vertebra and menisci are not constant across all ages, sexes, and sizes of individuals.  Most notably the size variation of a young child’s bones compared to a large adult male is quite dramatic.  Additionally, the claims broadly require the cushion to only be “substantially” the size of the original corresponding menisci.  This does not provide any actual dimensions or ranges.  The limitation fails to identify if the original menisci being replaced, needs replacement because it was deteriorated or undersized.  Therefore a vertebra implant made from the teachings of Frey modified by Timm designed for an adult would match the size of a smaller female, a child, or a deteriorated/undersized original menisci.  This results in an implant meeting the claimed requirement for being the size of a menisci, while still being capable of performing its originally intended purpose. 
	The applicant generally concludes that the prior art is incapable of meeting the claimed flexibility and movement ranges.  However, the applicant has failed to provide any factual evidence of this conclusion.  The applicant merely provides opinion and bases this on the different intended uses of the implants.  However, as previously explained the devices are merely flexible cushions or sacks having similar sizes and shapes made of identically performing materials.  Therefore
Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774


/CHRISTOPHER D. PRONE/
Examiner, Art Unit 3738
1